By JUDGE WILLARD I. WALKER
After considering the pleadings, arguments and memoranda of this case, I hold that defendants' demurrers be sustained with prejudice.
The plaintiff's motion for judgment fails to state a cause of action on which relief can be granted against either defendant. There is no duty owed by either defendant to the plaintiff. The plaintiff had a contract with the general contractor, not with the owner or the architect. The plaintiff’s proper action is against the general contractor, not the architect and/or owner. Plaintiff alleges that since the owner retained the right to approve or disapprove of the subcontractor, the owner is legally obligated to notify the subcontractor of the general contractor's default. I know of no legal precedent for this theory and none, has been cited to me. As to the architect, his duty runs to the owner with whom he has a contract and not to the subcontractor.
For the foregoing reasons, the demurrers are sustained with prejudice.